         Case 1:19-cv-03496-JGK Document 28 Filed 04/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________

JOHNNY FERNANDEZ and RESCALVO
MERCENARIO, on behalf of themselves
and others similarly situated,                       19-cv-3496 (JGK)

                           Plaintiffs,                ORDER

             - against -

RAY AND FRANK LIQUOR STORE INC. and
RAYMOND FRIAS,

                       Defendants.
__________________________________

JOHN G. KOELTL, District Judge:


     The settlement agreement as amended, between the plaintiffs

and the individual defendant, Raymond Frias, is approved as fair

and reasonable, including the amended amount of attorney’s fees.

Dkt. Nos. 20, 25. Because there is an outstanding defendant,

judgment will not be entered until the case is resolved as to

that defendant.

     The plaintiff should submit a proposed order to show cause

for default judgment against the remaining defendant no later

than May 1, 2020.

SO ORDERED.

Dated:       New York, New York
             April 23, 2020              _____/s/ John G. Koeltl _____
                                                John G. Koeltl
                                          United States District Judge
Case 1:19-cv-03496-JGK Document 28 Filed 04/23/20 Page 2 of 2
